Citation Nr: 0317344	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

John D. Rodriguez, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an June 2001 rating action of the RO.  The 
veteran was sent a notice of this decision in July 2001.  
The veteran submitted a notice of disagreement (NOD) in July 
2001.  A statement of the case was issued to the veteran in 
October 2001.  A substantive appeal was received from the 
veteran in October 2001.

For reasons explained below, the Board has recharacterized 
the issue on appeal as shown on the title page.


REMAND

Initially, the Board notes that this appeal stems from the 
RO's denial of service connection for PTSD, consistent with 
the veteran's October 2000 claim for that benefit.  However, 
in other documents received during the pendency of the claim, 
the veteran has indicated, and the record suggests, possible 
diagnoses of other acquired psychiatric disability (to 
include anxiety, and dysthymic disorder).  Hence, the Board 
finds that the issue on appeal should more be more broadly 
characterized as service connection for an acquired 
psychiatric disorder, to include PTSD.  The Board also notes, 
however, that inasmuch as the RO has only considered one 
aspect of the claim, it would be potentially prejudicial for 
the Board to consider the expanded issue at this juncture.  
See Bernard v. Brown, 8 Vet. App. at 384, 394 (1995).  Hence, 
a remand for RO consideration of the expanded claim, in the 
first instance, is warranted.  However, prior to such 
adjudication, the RO should accomplish the additional actions 
noted below.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  See 38 
U.S.C.A § 5103A(a),(b) (West 2002).  The veteran's service 
medical records are not associated with the claims file and 
it does not appear that any attempt has been made to obtain 
those records.  The RO should make every effort to search and 
locate these records so that an adjudication of the veteran's 
claim may be completed.

Further, the Board notes that the record includes a copy of 
an August 1988 Social Security Administration (SSA) decision 
in which the veteran was determined to be entitled to 
benefits from that agency.  The decision made reference to 
the veteran's diagnosis of a psychiatric disorder (dysthymic 
disorder); however, the records used by the SSA to make its 
decision are not in the claims file.  While it is unclear 
from the record whether the medical evidence before the SSA 
contains competent evidence in support of the veteran's 
claim, further development is still in order.  As part of its 
obligation to review a thorough and complete record, VA often 
must obtain evidence from the SSA, including any decision by 
the administrative law judge, and give that evidence 
appropriate consideration and weight.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the expanded issue on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should attempt to secure the 
veteran's service medical records through 
official channels.  The RO must document 
in the claims file all attempts to secure 
this evidence.  Any records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should request from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.  The RO must document in the 
claims file all attempts to secure this 
evidence.  Any records received should be 
associated with the claims file.  

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (along with that 
requested but not yet received) and 
specific notice as to the type of evidence 
necessary to substantiate the claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

4.  After receiving the veteran's 
response, the RO should assist the veteran 
in obtaining any additional evidence 
identified.  The RO must document in the 
claims file all attempts to secure the 
evidence.  Any records and/or responses 
received should be associated with the 
claims file.  

5.  With respect to each records request, 
the RO must follow the applicable 
procedures set forth in 38 C.F.R. § 3.159.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo VA examination, if 
necessary), has been accomplished.  

8.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should adjudicate 
the expanded claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, in 
light of all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of pertinent legal authority 
codifying and/or implementing the VCAA, 
and clear reasons and bases for the RO's 
determinations) and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



